Citation Nr: 1440638	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-03 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 30 percent prior to October 28, 2013, and to a rating in excess of 70 percent since October 28, 2013, for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned an initial noncompensable (0 percent) rating, effective July 30, 2009, which was the date of receipt of the claim.

Since then, in a February 2011 rating decision, the RO increased this rating to 10 percent as July 30, 2009.  In a February 2014 decision, the RO again increased the rating - this time to 30 percent as of July 30, 2009 - and also assigned a 70 percent rating as of October 28, 2013.  As the Veteran has not indicated this action has satisfied his claim, it is presumed he continues to seek the highest possible rating for this disability, and therefore the claim is still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2013, the Board remanded the claim for additional development.  It is now ready for appellate review.


FINDINGS OF FACT

1.  As of July 30, 2009, the Veteran's PTSD involved occupational and social impairment, with deficiencies in most areas.

2.  As of July 30, 2009, the Veteran's service-connected PTSD has prevented him from obtaining and maintaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  As of July 30, 2009, the criteria are met for a 70 percent schedular evaluation, but not higher, for PTSD.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  As of July 30, 2009, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Generally, proper notice must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The relevant notice information must have been timely sent, timeliness being defined as a sequence of events whereby notice is provided in advance of the initial adjudication of the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As to the Veteran's TDIU claim, both comprehensive and timely notice was afforded to him.  In any event, the disposition herein as to this claim will be favorable, so any notice deficiency was harmless error.

However, the VCAA notice requirement does not apply for claims like the increased rating claim here, where the claimant is appealing the initial rating assigned following a grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The duty to assist the Veteran has been fulfilled through affording VA examinations, the most recent per a Board remand directive, and obtaining VA and private treatment records.  The claim has been properly developed and a decision may be rendered.

II. PTSD

The Veteran's service-connected PTSD is to be evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  Under that rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 . 

Evaluating all the evidence of record, and in light of VA's doctrine of resolution of reasonable doubt in the claimant's favor on material issues, the Board finds that a rating of 70 percent is warranted for the Veteran's PTSD as of July 30, 2009.  This rating is based on his the Veteran's symptoms during the January 2010 VA examination of impaired sleep, nightmares, anxiety, depression, and isolation; his VA treatment records, including the March 2010 notation of panic attacks; and his private treatment records reflecting poor sleep, little socializing, intrusive thoughts, and difficulty concentrating.  In addition, the Board notes that the RO assigned the Veteran an effective date of October 28, 2013 for his 70 percent rating for PTSD.  At the time of the October 28, 2013 VA examination, the examiner stated that there was little disparity in the Veteran's symptom presentation and severity between his 2010 VA examination and the current examination and that his GAF has held relatively stable in the moderate impact range for both VA evaluations.

However, the Board finds that the preponderance of the evidence weighs against the assignment of a 100 percent schedular rating for PTSD at any time during the appellate period.  The Veteran does not have symptoms in equivalent in severity to a 100 percent rating under the Rating Formula, as his symptoms do not result in total social and occupational impairment.  The January 2010 VA examination showed that although he did not socialize much or have a lot of friends, he lived with his wife and went to church.  The Veteran reported that he got along well with his wife and family.  In a May 2010 private evaluation, it was noted that the Veteran did not go to the big church with his wife, but preferred to attend a smaller church with only 20 people.  In December 2010 and April 2011, it was noted that he did not like to socialize, even with family members.  In September 2013, the Veteran reported that spends most of his time alone and that the only time he socialized was when he saw other Marines from his company.  The November 2013 VA examination revealed that the Veteran was socially avoidant secondary to his PTSD condition, which negatively impacted the quality of his social interactions and limited opportunities to interact with others other than in a
superficial manner.  He did benefit from having a longstanding, stable marriage (+40 years), although his wife routinely spent two weeks a month away from their home.  The VA examiner acknowledged the opinion of the Veteran's private examiner that the Veteran was "permanently and totally disabled," but found that the opinion was not borne out by the simple facts of the Veteran being able to maintain a longstanding and stable marital relationship (+40 years) and un-interrupted and stable full-time employment as a trooper from 1969 to 1994.  The Board agrees, as the private examiners opinion lacks rationale and is not supported by the evidence of record showing that the Veteran does maintain some personal relationships to include with his wife of many years.  Therefore, although the Veteran certainly has significant social impairment, his PTSD does not result in total social impairment; the criteria for a 100 percent schedular rating are not met.

Accordingly, the Board awards a partial grant of the instant claim for increased rating for PTSD to 70 percent since June 30, 2009, and finds the benefit-of-the-doubt doctrine applies herein to the extent indicated.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Referral of the Veteran's PTSD for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b).  In this regard, his symptoms, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account many such symptoms and the degree of occupational and social impairment they cause. See 38 C.F.R. § 4.130, DC 9434.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for PTSD, or are not adequately compensated by the 70 percent rating already assigned, as discussed above.  Accordingly, the first step of the inquiry is not satisfied.  Thus, consideration of related factors under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  Moreover, there is no evidence of frequent hospitalizations for the Veteran's PTSD, and interference with employment is not sufficient by itself to warrant extraschedular referral.  See VAOPGCPREC 6-96.  Indeed, the Rating Formula expressly addresses occupational impairment in its criteria.  Accordingly, referral for extraschedular consideration is not warranted.

III. TDIU

A total disability evaluation may be assigned where the schedular evaluation is less than total (i.e., less than 100 percent) when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

The evidence in this case establishes that, since 1994, the Veteran has been unemployed.  Being in receipt of a disability evaluation of 70 percent for PTSD, he meets the percentage requirements note above.  He is service connected only for PTSD.  There is conflicting evidence of record concerning the occupational impairment that results from the Veteran's PTSD.  His private treatment provider has stated that he is totally disabled; whereas, the 2013 VA examiner determined that it was less likely than not that the Veteran's current psychiatric condition and functional capacities rendered him unable to find employment commensurate with his occupational/educational experience.  Resolving doubt in the Veteran's favor, the Board finds that his service-connected PTSD renders him unable to secure or follow substantially gainful employment, and that the criteria for a TDIU are met.  


ORDER

A 70 percent schedular rating, but not higher, is granted for PTSD, from June 30, 2009 onward.

Entitlement to a TDIU is granted, from June 30, 2009 onward.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


